DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. Applicant argues that the stated prior art would not have the same feature in regards to the carbon sequestration. However, the specification does not provide a clear mechanism by which this property is obtained; thus, as the Schwam reference is within the material ranges disclosed and claimed, the evidence of record supports the conclusion that it would demonstrate the same carbon sequestration. Applicant notes that the water cement ratio is not the cause of this feature, but there is no disclosure otherwise. As NPD1 states "within a few hours, or a day or two at most, the surface of fresh concrete will have reacted with CO2 from the air. Gradually, the process penetrates deeper into the concrete at a rate proportional to the square root of time. After a year or so it may typically have reached a depth of perhaps 1 mm for dense concrete of low permeability made with a low water/cement ratio, or up to 5 mm or more for more porous and permeable concrete made using a high water/cement ratio"; thus, the degree of carbonization is based on the ratio of water to cement which is met by the Schwam reference. Furthermore, as sequestration feature is based on the amount of cement and not total concrete product it excludes aggregates, hence the amount of aggregates in claim 8 is irrelevant to the sequestration feature. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The mix not being not conformable to a mold by gravity does not appear to be disclosed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwam (US 6656262) in view of Whissell (US 4802836) and evidentiary reference Carbonization of Concrete.
As to claim 1, Schwam teaches a concrete product formed from a zero-slump to near-zero-slump concrete mixture [col 7 line 29-36] and configured to sequester greenhouse gasses, comprising: a green unit comprising a zero-slump to near-zero-slump concrete mixture [col 7 line 29-36] and having a molded predetermined shape [claim 1].
Schwam does not explicitly state that the predetermined shape is of a concrete masonry unit (cmu).
Whissell teaches producing cmus phrased as concrete block [Abstract] produced by molding no slump concrete [col 4 line 5-17, col 5 line 24-30, claim 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the product molded in Schwam be a cmu, as suggested by Whissell, as such a product was typically produced from no slump concrete
Schwam does not explicitly state that the green unit sequesters ambient carbon dioxide over a period of time as it is cured and hardened so that the concrete product sequesters carbon of at least 5% weight percent of the cement over a 28 day period.  
Carbonization of concrete teaches that concrete will sequester carbon dioxide for up to 2 days and the process will carry on indefinitely. The degree to which the carbonization takes place is based on the water to cement ratio of the concrete, thus the concrete of Schwam would have this feature as well because it has the same water to cement ratio of greater than .35-.50 by weight [col 5 line 36-40]. 
As to claim 2, Schwam teaches the zero-slump to near-zero-slump concrete mixture includes comprises a predetermined amount of water in an amount of 100%+ water [col 5 line 36-40], water as this term merely means greater than a water to cement ratio of .35-.50 by weight .  
As to claims 4, 5, Schwam does not explicitly state an amount of time the mixture resides in the mold, however, Schwam notes that the mixture is no slump, which means it holds a defined shape after negligible time in a mold [col 7 line 29-36, col 3 line 16-41]. Moreover, the examiner notes the patentability of a product does not depend on its method of production, in this case, the amount of time the mixture spends in the mold, see MPEP 2113.
As to claim 18, Schwam does not explicitly state that the green unit sequesters ambient carbon dioxide over a period of time as it is cured and hardened so that the concrete product sequesters carbon of at least 5%-13% weight percent of the cement over a 28 day period.  
Carbonization of concrete teaches that concrete will sequester carbon dioxide for up to 2 days and the process will carry on indefinitely. The degree to which the carbonization takes place is based on the water to cement ratio of the concrete, thus the concrete of Schwam would have this feature as well because it has the same water to cement ratio of greater than .35-.50 by weight [col 5 line 36-40]. 
As to claim 19, Schwam teaches that the zero-slump to near-zero-slump concrete mix is flowable for up to an hour after mixing, which suggests that when poured after this period the mix not conformable within a mold by gravity [col 4 line 63-col 5 line 5]. Examiner notes that this is a property of the intermediate product not of the concrete product, and it is unclear what effect if any it would have on the 
As to claim 20, Schwam does not explicitly state that the green unit is cured and hardened outside the mold so as to form the molded predetermined shape of the concrete masonry unit.
Whissell teaches producing cmus phrased as concrete block [Abstract] produced by molding no slump concrete [col 4 line 5-17, col 5 line 24-30, claim 1]. The green unit is removed from the mold after compaction and cured outside the mold [col 7 line 33-50]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the product molded in Schwam be a cmu by curing and hardening outside the mold, as suggested by Whissell, as such a product was typically produced from no slump concrete.
The examiner notes in regards to curing and hardening outside the mold, the patentability of a product does not depend on its method of production, see MPEP 2113.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schwam (US 6656262) in view of Whissell (US 4802836) and evidentiary reference Carbonization of Concrete, as applied to claims 1, 2, 4, 5, 18-20 above, and in further view of Gabriel (US 3754954) and Masonry (Integral Water Repellent Mortar).
As to claim 3, Schwam teaches state the zero-slump to near-zero-slump concrete mixture consists of aggregates, cement, and said predetermined amount of water in an amount 100% + water [col 5 line 36-40] as 100% + water just means greater than .35-.5 water to cement ratio[0008 of instant application]. Schwam notes that additional fillers are present to alter characteristics of the product [col 7 line 4-6].
Schwam does not explicitly state that the mixture contains pigment.
 Gabriel teaches a concrete product [Abstract] wherein pigment is added in order to give the product a bright color [col 17 line 20-25]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the mixture of Schwam by including pigment, as suggested by Gabriel, in order to give the product a bright color.
Schwam does not explicitly state the mixture contains water repellent mortar.
Masonry teaches incorporating water repellent mortar(the dry admixture) into the mix that produces concrete block or masonry products in order to prevent water damage to the end product [Page 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the mixture of Schwam a water repellent mortar, as suggested by Masonry, in order to prevent water damage.  
Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schwam (US 6656262) in view of Whissell (US 4802836) and evidentiary reference Carbonization of Concrete, as applied to claims 1, 2, 4, 5, 18-20 above, and in further view of Andersen (US 5527387).
As to claim 6, Schwam does not explicitly state the zero-slump to near-zero-slump concrete mixture comprises both fine aggregates and coarse aggregates in a ratio of fine aggregate to coarse aggregate in a range between 100:1 and 1:100.
Andersen teaches an optimized concrete mixture [Abstract] wherein the ratio of fine aggregate to coarse aggregate is approximately 1:2 [Fig 2, col 20 line 35-44] as this provides an optimal cost and strength of the end concrete product [col 8 line 14-62]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the mixture used in the concrete product of Schwam to have a ratio of fine aggregate to coarse aggregate of 1:2, as suggested by Anderson, in order to provide a low cost and high strength concrete product.   
As to claim 7, Schwam does not explicitly state the zero-slump to near-zero-slump concrete mixture comprises both fine aggregates and coarse aggregates in a ratio of fine aggregate to coarse aggregate of 2:1.  
Andersen teaches an optimized concrete mixture [Abstract] wherein the ratio of fine aggregate to coarse aggregate is a results effective variable on optimal cost and strength of the end concrete product [col 8 line 14-62]. Furthermore, the ratio of 2:1 is a fairly high packing density [Fig 2, col 20 line 35-44]. It is well settled that the determination of the optimum value of a result effective variable, in this w/c ratio, is within the skill of one practicing art, see MPEP 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize w/c ratio to the .
Claim 8, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schwam (US 6656262) in view of Whissell (US 4802836) and evidentiary reference Carbonization of Concrete, as applied to claims 1, 2, 4, 5, 18-20 above, and in further view of Andersen (US 5527387), Gabriel (US 3754954) and Masonry (Integral Water Repellent Mortar).
As to claim 8, Schwam does not explicitly state the zero-slump to near-zero-slump concrete mixture comprises aggregates, cement, and said predetermined amount of water in an amount 100% + water [col 5 line 36-40]. Schwam notes that additional fillers are present to alter characteristics of the product [col 7 line 4-6].
Schwam does not explicitly state the aggregates are in amount that is at least 85 percent of a total volume.
Andersen teaches an optimized concrete mixture [Abstract] wherein the total of fine aggregate and coarse aggregate is approximately 90% by volume [Fig 2, col 20 line 35-44] as this provides an optimal cost and strength of the end concrete product [col 8 line 14-62]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the mixture used in the concrete product of Schwam to have the total aggregates be 90% by volume, as suggested by Anderson, in order to provide a low cost and high strength concrete product.   
Schwam does not explicitly state that the mixture contains pigment.
 Gabriel teaches a concrete product [Abstract] wherein pigment is added in order to give the product a bright color [col 17 line 20-25]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the mixture of Schwam by including pigment, as suggested by Gabriel, in order to give the product a bright color.
Schwam does not explicitly state the mixture contains water repellent mortar.
Masonry teaches incorporating water repellent mortar(the dry admixture) into the mix that produces concrete block or masonry products in order to prevent water damage to the end 
Schwam does not explicitly state that the green unit sequesters ambient carbon dioxide over a period of time as it is cured and hardened so that the concrete product sequesters carbon of at least 5% weight percent of the cement over a 28 day period.  
Carbonization of concrete teaches that concrete will sequester carbon dioxide for up to 2 days and the process will carry on indefinitely. The degree to which the carbonization takes place is based on the water to cement ratio of the concrete, thus the concrete of Schwam would have this feature as well because it has the same water to cement ratio of greater than .35-.50 by weight [col 5 line 36-40].
As to claim 15, Schwam does not explicitly state that the green unit sequesters ambient carbon dioxide over a period of time as it is cured and hardened so that the concrete product sequesters carbon of at least 5%-13% weight percent of the cement over a 28 day period.  
Carbonization of concrete teaches that concrete will sequester carbon dioxide for up to 2 days and the process will carry on indefinitely. The degree to which the carbonization takes place is based on the water to cement ratio of the concrete, thus the concrete of Schwam would have this feature as well because it has the same water to cement ratio of greater than .35-.50 by weight [col 5 line 36-40]. 
As to claim 16, Schwam teaches that the zero-slump to near-zero-slump concrete mix is flowable for up to an hour after mixing, which suggests that when poured after this period the mix not conformable within a mold by gravity [col 4 line 63-col 5 line 5]. Examiner notes that this is a property of the intermediate product not of the concrete product, and it is unclear what effect if any it would have on the end product. Furthermore, differentiating the method by which the intermediate mixed is placed into the mold is a method of production. The examiner notes the patentability of a product does not depend on its method of production, see MPEP 2113.
As to claim 17, Schwam does not explicitly state that the green unit is cured and hardened outside the mold so as to form the molded predetermined shape of the concrete masonry unit.
Whissell teaches producing cmus phrased as concrete block [Abstract] produced by molding no slump concrete [col 4 line 5-17, col 5 line 24-30, claim 1]. The green unit is removed from the mold after compaction and cured outside the mold [col 7 line 33-50]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the product molded in Schwam be a cmu by curing and hardening outside the mold, as suggested by Whissell, as such a product was typically produced from no slump concrete.
The examiner notes in regards to curing and hardening outside the mold, the patentability of a product does not depend on its method of production, see MPEP 2113. 
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schwam (US 6656262) in view of Whissell (US 4802836), Carbonization of Concrete, Andersen (US 5527387), Gabriel (US 3754954) and Masonry (Integral Water Repellent Mortar), as applied to claim 8 above, and in further view of Owen (US 8987356).
As to claim 9, Schwam teaches the zero-slump to near-zero-slump concrete mixture comprises a water to cementitious ratio (w/cm) close to 0.9:1 [col 5 line 36-40]. The two amounts are so close that one of ordinary skill in the art would have expected them have similar properties as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, see MPEP 2144.05 I.
Additionally, Owen teaches a concrete mix [Abstract] in a range (.02-2:1) that comprises a w/cm of 0.9:1 [Table 1] that resulted in concrete parts with good compressive strength [col 2 line 11-18]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the mixture of Schwam and had a water to cementitious ratio of 0.9:1, as suggested by Owen, as this amount had a proven successful at producing a concrete product with adequate strength.
As to claim 10, Schwam does not explicitly state a zero-slump to near-zero-slump concrete mixture comprises a water to cementitious ratio (w/cm) of 2.0:1.  
Owen teaches a concrete mix [Abstract] in a range (.02-2:1) that comprises a w/cm of 2:1 [Table 1] that resulted in concrete parts with good compressive strength [col 2 line 11-18]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
As to claim 11, Schwam teaches the zero-slump to near-zero-slump concrete mixture comprises has less than 0.2 inch of slump when tested according to ASTM International C 143 as the product has “negligible” slump and notes that the product is at least less than the 1 inch of slump demonstrated by normal product [col 7 line 33-40, col 3 line 33-45]. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I.  
As to claim 12, Schwam does not explicitly state the zero-slump to near-zero-slump concrete mixture consists of aggregates, cement, and said predetermined amount of water in an amount 100% + water [col 5 line 36-40] as 100% + water just means greater than .35-.5 water to cement ratio[0008 of instant application]. Schwam notes that additional fillers are present to alter characteristics of the product [col 7 line 4-6].
Schwam does not explicitly state that the mixture contains pigment.
 Gabriel teaches a concrete product [Abstract] wherein pigment is added in order to give the product a bright color [col 17 line 20-25]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the mixture of Schwam by including pigment, as suggested by Gabriel, in order to give the product a bright color.
Schwam does not explicitly state the mixture contains water repellent mortar.
Masonry teaches incorporating water repellent mortar(the dry admixture) into the mix that produces concrete block or masonry products in order to prevent water damage to the end product [Page 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the mixture of Schwam a water repellent mortar, as suggested by Masonry, in order to prevent water damage.  
As to claims 13 and 14, Schwam does not explicitly state an amount of time the mixture resides in the mold, however, Schwam notes that the mixture is no slump, which means it holds a defined shape .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARMAND MELENDEZ/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742